Citation Nr: 1533728	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-21 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.

3.  Entitlement to a compensable disability rating for diabetic retinopathy.   

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1957 to December 1968 with additional unconfirmed service in the National Guard and/or Reserves.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of August 2009 (eye and ear claims) and August 2013 (psychiatric claims) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Over the course of the appeal, evidentiary development has revealed psychiatric diagnoses of anxiety and depression.  In light of the evidence of record and the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue on appeal as service connection for a psychiatric disorder, however diagnosed.

The Veteran asserts that he is unable to work as a result of his service-connected disabilities.  Under Rice v. Shinseki the Board has jurisdiction over the Veteran's TDIU claim and, for the purpose of clarity, has separately captioned the issue on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).


The Veteran testified before the undersigned Veterans Law Judge at a Central Office Hearing in June 2015, a transcript of that hearing is of record.

The issues of entitlement to an increased disability rating for peripheral neuropathy of the bilateral lower extremities and entitlement to an increased disability rating for diabetes have been raised by the record during the Veteran's June 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a June 2015 statement, the Veteran stated that he was not credited for all of his time serving with the Louisiana National Guard.  The Veteran's November 2001 claim for compensation and pension additionally notes service in the Reserves and/or National Guard between February 1960 and August 1983 and service treatment records dated after his discharge.  Thus, it appears the Veteran may have additional unconfirmed service in the National Guard and/or Reserves.  The Veteran should be contacted for clarification regarding the locations and dates of any service in the National Guard or Reserves.  The AOJ should contact the appropriate source to confirm the dates of the Veteran's periods of active duty, active duty for training (ADCUTRA) and inactive duty for training (INACDUTRA), if any.  The AOJ should also request all service treatment records connected with any periods of service in the National Guard or Reserves.  

Additionally, during his Board hearing, the Veteran indicated that he last received treatment from the St. Augustine Florida VA medical center outpatient clinic in December 2014, however the claims file only includes treatment records from that facility up to August 2014.  Thus, it is possible additional treatment records from the St. Augustine VA medical center are available.  Further, the claims file demonstrates that multiple unsuccessful attempts have been made to obtain treatment records from private primary care physician Dr. K.H..  Significantly, the claims file includes an April 2009 letter which noted that Dr. K.H.'s medical records may be available at a different address than that used to request records, via the Mayo Clinic.  On remand, the Veteran should be asked to provide current authorization for Dr. K.H.'s records and such should be obtained from the correct address.  

Finally, VA examinations are warranted.  As pertaining to the Veteran's claims for psychiatric disorders, the Veteran was afforded a VA examination in February 2013 which found that the Veteran's psychiatric symptoms were related to post-service events, as opposed to his service.  In so finding, however, the examiner appears to have dismissed a November 2011 finding that the Veteran had some PTSD symptoms following his service.  Moreover the VA examiner did not consider the Veteran's or his wife's lay statements claiming that he experienced psychiatric symptoms since service and that that these symptoms were aggravated by, not due to, later stressful circumstances.  The February 2013 examination is, accordingly, inadequate.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Further, as the Veteran's last hearing loss and vision disability examinations are dated in August 2009 and February 2013, respectively, and the Veteran testified at his Board June 2015 Board hearing that the symptoms have increased in severity since these examinations, the Veteran should be afforded new VA examinations for those disabilities.

As pertaining to the Veteran's eye disability, the Veteran's May 2002 VA examination notes that the Veteran reported that he had laser surgery for a leak in his right eye.  The examiner noted that examination revealed evidence of previous laser scars in the right peripheral view region of the eye.  Since that time, however, the Veteran has adamantly argued that he did not, in fact, undergo laser surgery to the right eye and that any right eye defect is related to his diabetes mellitus, type II.  On examination, the VA examiner is asked to specifically detail which eye defects can be attributed to the Veteran's diabetes mellitus, type II, if any.  

Finally, as entitlement to TDIU is dependent in part upon the above increased rating examinations, the Board finds that the TDIU issue is inextricably intertwined with the increased rating issues being remanded.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate VCAA notice for the issue of entitlement to a TDIU.  This matter should be returned to the Board only if the Veteran perfects a timely appeal.

2.  Contact the Veteran in order to obtain additional information regarding the location and dates of any additional National Guard or Reserve Service.  Thereafter, obtain personnel and medical treatment records pertaining thereto.  Confirm all of the Veteran's National Guard or Reserve service dates, specifically noting all periods of active duty, active duty for training (ACDUTRA), and inactive duty training (INACDUTRA).  If any such records are unavailable, the claim file must be clearly documented to that effect.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records.

3.  Obtain complete VA treatment records from August 2014.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for an appropriate VA examination with a VA psychiatrist or psychologist to determine whether the Veteran meets the diagnostic criteria for PTSD and/or any other acquired psychiatric disorder.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted.  
For each diagnosis made, the examiner must provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the current acquired psychiatric disorder is etiologically related to service. 

If PTSD is diagnosed, the examiner must specifically state the stressors upon which the diagnosis of PTSD was made.

The examiner must address lay statements from the Veteran and his family members asserting that the Veteran had psychiatric symptoms since service which were aggravated, as opposed to due to, post-service events.

The examiner should provide an explanation for all elements of his/her opinion.

5.  Schedule the Veteran for the appropriate VA hearing and vision examinations by the appropriate medical professionals.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner is to provide details regarding the current nature and severity of the Veteran's service-connected eye and hearing disabilities.		

The Veteran's eye examiner is requested to specifically note all eye disabilities which are related to diabetes mellitus, type II if it is possible to distinguish these from other disabilities.  If it is not possible to distinguish such, the examiner must so state.

6.  Thereafter, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






